UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011. or ¨ Transition Report Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-26393 WebMediaBrands Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 06-1542480 (I.R.S. Employer Identification No.) 50 Washington Street, Suite 912 Norwalk, Connecticut (Address of principal executive offices) (Zip Code) (203) 662-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):Yes¨Nox The number of outstanding shares the Registrant’s common stock, par value $.01 per share, as of August 9, 2011 was 42,583,560. WebMediaBrands Inc. Index Page PART I. Financial Information Item 1. Financial Statements Consolidated Condensed Balance Sheets – December 31, 2010 and June 30, 2011 (unaudited) 2 Unaudited Consolidated Condensed Statements of Operations – For the Three Months and Six Months Ended June 30, 2010 and 2011 3 Unaudited Consolidated Condensed Statements of Cash Flows – For the Six Months Ended June 30, 2010 and 2011 4 Notes to Unaudited Consolidated Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 WebMediaBrands Inc. Consolidated Condensed Balance Sheets December 31, 2010 and June 30, 2011 (in thousands, except share and per share amounts) December 31, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances of $10 and $11, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $1,556 and $1,268, respectively Intangible assets, net Goodwill Investments and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued expenses and other current liabilities Deferred revenues Total current liabilities Loan from related party Deferred revenues 19 23 Deferred income taxes Other long-term liabilities 57 58 Total liabilities Commitments and contingencies (see note 13) Stockholders’ equity: Preferred stock, $.01 par value, 4,000,000 shares authorized, no shares issued — — Common stock, $.01 par value, 75,000,000 shares authorized, 37,986,851 and42,623,560 shares issued at December 31, 2010 and June 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 65,000 shares at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited consolidated condensed financial statements. 2 WebMediaBrands Inc. Unaudited Consolidated Condensed Statements of Operations For the Three Months and Six Months Ended June 30, 2010 and 2011 (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Cost of revenues Advertising, promotion and selling General and administrative Depreciation 81 Amortization 21 93 32 Contingent acquisition consideration — — Total operating expenses Operating loss from continuing operations ) Other income (loss), net 31 1 39 (3 ) Interest income 5 40 Interest expense ) Loss from continuing operations before incometaxes ) Provision for income taxes 17 10 20 20 Loss from continuing operations ) Loss on sale of discontinued operations ) — ) — Net loss $ ) $ ) $ ) $ ) Loss per share: Basic Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations — Net loss $ ) $ ) $ ) $ ) Diluted Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations — Net loss $ ) $ ) $ ) $ ) Shares used in computing loss per share: Basic Diluted See notes to unaudited consolidated condensed financial statements. 3 WebMediaBrands Inc. Unaudited Consolidated Condensed Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2011 (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Less: Loss on sale of discontinued operations ) — Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation 82 Provision for losses on accounts receivable — 5 Amortization of debt issuance costs 45 15 Deferred income taxes 4 16 Changes in assets and liabilities (net of businesses acquired): Accounts receivable, net ) ) Prepaid expenses and other assets Accounts payable, accrued expenses and other liabilities ) ) Deferred revenues Discontinued operations ) — Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Acquisitions of businesses, assets and other ) ) Net cashused in investing activities ) ) Cash flows from financing activities: Repayment of borrowings from related party ) ) Proceeds from exercise of stock options Net cashprovided by financing activities 59 79 Effects of exchange rates on cash (1 ) — Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to unaudited consolidated condensed financial statements. 4 WebMediaBrands Inc. Notes to Unaudited Consolidated Condensed Financial Statements June 30, 2011 1. THE COMPANY WebMediaBrands Inc. (“WebMediaBrands” or the “Company”) is an Internet media company that provides content, education and career services to media and creative professionals through a portfolio of vertical online properties, communities and trade shows.The Company’s online business includes: · mediabistro.com, a blog network providing content, education, community and career resources about major media industry verticals including new media, social media, Facebook, TV news, sports media news, advertising, public relations, publishing, design, mobile and the Semantic Web that includes the following: 10,000Words AllTwitter FishbowlLA MediaJobsDaily SocialTimes TVSpy AgencySpy eBookNewser FishbowlNY PRNewser SportsNewser UnBeige AllFacebook FishbowlDC GalleyCat SemanticWeb.com TVNewser The mediabistro.com business also includes an industry-leading job board for media and creative professionals focusing on job categories such as social media, online/new media, publishing, public relations/marketing, advertising, sales, design, web development,television and more; · InsideNetwork.com, a network of online properties dedicated to providing original market research, data services, news, events and job listings on the Facebook platform, social gaming and mobile applications ecosystems that includes the following: AppData Inside Mobile Apps Inside Virtual Goods Inside Facebook Inside Social Games The Facebook Marketing Bible Inside Facebook Gold · AllCreativeWorld.com, a network of online properties providing content, education, community, career and other resources for creative and design professionals that includes the following: AdsoftheWorld DynamicGraphics LiquidTreat BrandsoftheWorld Graphics.com StepInsideDesign Creativebits GraphicsDesignForum StockLogos · Community, membership and e-commerce offerings including a freelance listing service, a marketplace for designing and purchasing logos and premium membership services. The Company’s education business features online and in-person courses, panels, certificate programs and video subscription libraries for media and creative professionals. The Company’s trade shows include, among others, the Semantic Tech and Business Conference (“SemTech”), Inside Social Apps, Socialize: Monetizing Social Media, Social Gaming Summit + Virtual Goods Summit, AF Expo and Publishing App Expo. 2. BASIS OF PRESENTATION The accompanying unaudited consolidated condensed financial statements have been prepared from the books and records of WebMediaBrands in accordance with accounting principles generally accepted in the United States of Americaand Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America ("U.S. GAAP") for complete financial statements. The consolidated condensed statements of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results to be expected for the full year or any future interim period.These unaudited consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in WebMediaBrands’s Annual Report on Form 10-K for the year ended December31, 2010. In the opinion of management, all adjustments considered necessary for a fair presentation of the results for the interim periods presented have been reflected in such consolidated condensed financial statements. The consolidated financial statements include the accounts of WebMediaBrands and its wholly-owned subsidiaries: Mediabistro Inc., a Delaware corporation; and Inside Network, Inc., a California corporation.All significant intercompany balances and transactions have been eliminated in consolidation. 5 3. RECENT ACCOUNTING PRONOUNCEMENTS In May2011, the Financial Accounting Standards Board issued Accounting Standards Update ("ASU") No. 2011-04, "Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS". The amendments in ASU No. 2011-04 generally represent clarification of Topic No.820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. ASU No. 2011-04 results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. The amendments are effective for interim and annual periods beginning after December15, 2011 and are to be applied prospectively. Early application is not permitted. The Company does not expect the adoption of ASU No. 2011-04 will have a material impact on its financial statements. 4. SEGMENT INFORMATION WebMediaBrands presents segment information in accordance withAccounting Standards CodificationTopic 280-10 "Segment Reporting". This pronouncement is typically based on a management approach that designates the internal organization used for making operating decisions and assessing performance. Operating segments are defined as business areas or lines of an enterprise about which financial information is available and evaluated on a regular basis by the chief operating decision-makers, or decision-making groups, in deciding how to allocate capital and other resources to such lines of business. The Company operates in one reportable segment. The Company’s segment is affected by seasonality as customers generally post more job listings during the first calendar quarter and fewer job listings during the fourth calendar quarter. Also, advertisers generally place fewer advertisements during the first and third calendar quarters of each year, both of which directly affect our business. The Company’s results will also be impacted by the number and size of trade showsthe Companyholds in each quarter. In addition, there may be fluctuations as trade shows held in one period in the current year may be held in a different period in future years. 5. ACQUISITION On May 11, 2011, WebMediaBrands entered into a stock purchase agreement with the stockholders of Inside Network, Inc. and Justin Smith as the Stockholder Representative, pursuant to which the Company purchased all of the outstanding shares of capital stock of Inside Network for an aggregate purchase price comprised of $7.5 million in cash plus an aggregate of 4,183,130 newly issued shares of the Company's common stock. Of the 4,183,130 shares of the Company's common stock issued as part of the purchase price for Inside Network's capital stock, the Company issued an aggregate of 3,882,255 unregistered shares of the Company's common stock to Eric Eldon and Justin Smith. These shares are subject to registration rights that required the Company to file for registration of these shares with the Securities and Exchange Commission.In connection with the indemnification obligations of Inside Network's stockholders under the stock purchase agreement, a portion of the purchase price paid by the Company is subject to an escrow agreement. Of the 4,183,130 shares of the Company's common stock issued as part of the purchase price for Inside Network's capital stock, 300,875 shares are subject to restricted stock purchase agreements by and between the Company and each of five Inside Network stockholders who are also employees of Inside Network. The shares subject to the restricted stock purchase agreements were issued under the Company's 2008 Stock Incentive Plan and are subject to vesting. Each restricted stock purchase agreement includes customary representations, warranties and covenants and customary indemnification obligations. 6 The Company allocated the total purchase price to the assets and liabilities based on estimates of their respective fair values.The following table summarizes the preliminary purchase price allocation of the acquisition of Inside Network (in thousands): Cash and cash equivalents $ Accounts receivable 58 Prepaid expenses and other 3 Goodwill Total assets acquired Accounts payable 25 Accrued payroll and related expenses Income taxes payable Accrued expenses Deferred revenue Total liabilities assumed Net assets acquired $ WebMediaBrands is in the process of obtaining a third party valuation of certain intangible assets, thus the allocation of the purchase price relating to acquisition of Inside Network is subject to refinement. The goodwill associated with the acquisition of Inside Network is not deductible for tax purposes. The acquisition of Inside Network strengthens WebMediaBrands’s position in covering the Facebook, social gaming and mobile applications ecosystems. The acquisition of Inside Network further diversifies the Company’s revenue sources since a significant percentage of Inside Network’s revenue is generated from market research and data services. WebMediaBrands believes that the acquisition of Inside Network will dramatically augment its editorial coverage of social media, its online education offerings and its online job board presence in the social media space. These factors lead to a significant portion of the purchase price of Inside Network being allocated to goodwill on a preliminary basis. Unaudited pro forma information below presents results of operations as if the acquisition of Inside Network had occurred on the first day of the periods presented. The unaudited pro forma information is not necessarily indicative of the results of operations for the combined companies had these events occurred at the beginning of the periods presented, nor is it indicative of future results (in thousands, except per share amounts): Three Months Ended June 30, Six Months Ended June30, Revenues $ Net loss $ ) $ ) $ ) $ ) Basic and diluted earnings per share $ ) $ ) $ ) $ ) 6. ACCOUNTING FOR STOCK-BASED COMPENSATION Total employee stock-based compensation is as follows (in thousands): Three Months Ended June 30, Six Months Ended June30, Stock options for employees $
